Exhibit 10.6

PROMISSORY NOTE
(IMHFC REO and Loan Portfolio (Loan #2))
$4,385,000    January 23, 2014
FOR VALUE RECEIVED, the undersigned, IMH HOLDINGS 2, LLC, a Delaware limited
liability company (“Borrower”) the principal place of business of which is c/o
IMH Financial Corporation, 7001 Scottsdale Road, Suite 2050, Phoenix, Arizona
85253, promises to pay to the order of CALMWATER CAPITAL 3, LLC, a California
limited liability company (“Lender”), having its principal office at 11755
Wilshire Blvd., Suite 1400, Los Angeles, CA 90025, or at such other place as
Lender may designate to Borrower in writing from time to time, the principal
amount of Four Million Three Hundred Eight-Five Thousand and No/100 Dollars
($4,385,000.00) in lawful money of the United States of America (the “Loan”),
with interest thereon to be computed on the unpaid principal balance at the
“Note Rate” (as defined herein), adjusted with respect to each Interest Period
(as defined herein), together with all other amounts due hereunder and under the
other Loan Documents (as defined in the Loan Agreement (as defined herein)), and
to be paid in installments as set forth in this Note. Capitalized terms used
herein but not defined herein shall have the meaning set forth in that certain
Loan Agreement (the “Loan Agreement”) between Borrower and Lender, dated as the
date hereof.


1.
TERMS OF PAYMENT

(a)    %3.    Borrower shall deliver to Lender (A) on the date the proceeds of
the Loan are advanced to or for the benefit of Borrower (the "Initial Funding
Date"), a payment of interest only for the period from and including the Initial
Funding Date through and including January 31, 2015 and (B) thereafter,
commencing on March 1, 2015 (the "First Payment Date") and on each Payment Date
(as hereinafter defined) thereafter throughout the term of the Loan, monthly
payments of interest in arrears. As used herein, “Payment Date” means the First
Payment Date and the first day of each calendar month thereafter throughout the
term of the Loan and “Monthly Payment” shall mean each payment of interest and
principal (if any) due on each Payment Date throughout the term of the Loan.
(i)    On the Initial Funding Date, Borrower shall pay to Lender a loan
commitment fee (the "Loan Commitment Fee") in the amount equal to one percent
(1%) of the maximum amount of the Loan. Borrower hereby authorizes Lender to
disburse on the Initial Funding Date a portion of the Loan in such amount
directly to Lender in payment of the Loan Commitment Fee. The Loan Commitment
Fee shall be deemed earned upon payment and shall not be subject to reduction or
be refundable under any circumstances.
(b)    Unless extended pursuant to Section 1(g) hereof or accelerated pursuant
to the terms of the Loan Documents, the unpaid principal amount, together with
all accrued and unpaid interest thereon, and any and all accrued and unpaid sums
under the Loan Documents shall be due and payable on February 1, 2017 (the
“Maturity Date”). Interest on the principal amount of this Note shall be
calculated on the basis of a 360-day year and based on the actual number of days
elapsed for any period in which interest is being calculated. Solely for the
purpose of making any payment hereunder, but not for the purpose of calculating
the amount






--------------------------------------------------------------------------------

Exhibit 10.6

thereof or the application/allocation thereof to principal and interest, if the
first (1st) day of a given month is not a Business Day (as defined herein), then
the Payment Date for such month shall be the next succeeding Business Day. All
amounts due under this Note shall be payable without setoff, counterclaim or any
other deduction whatsoever. Business Day, as used herein, shall mean a day other
than (i) a Saturday or Sunday, or (ii) any other day on which commercial banks
in Los Angeles, California are not permitted or required to be open for general
banking business.
(c)    Payments in federal funds immediately available at the place designated
for payment received by Lender prior to 2:00 p.m. local time of such place on a
day on which Lender is open for business at said place of payment shall be
credited prior to close of business while other payments may, at the option of
Lender, not be credited until immediately available to Lender in federal funds
at the place designated for payment prior to 2:00 p.m. local time at said place
of payment on a day on which Lender is open for business. Each such monthly
installment shall be applied first, to the payment of accrued interest, second,
to any amounts hereafter advanced by Lender hereunder or under any other Loan
Document, third, to any late fees, fourth, to other amounts payable to Lender,
and, last, to reduction of principal.
(d)    The term "Note Rate" as used in the Loan Documents and this Note shall
mean an interest rate equal to the sum of the following, rounded up to the
nearest one-sixteenth percent (1/16%): (i) the greater of (A) one half of one
percent (0.50%) per annum, or (B) LIBOR (as defined herein), plus (ii) eight and
one half percent (8.5%) per annum. The term "LIBOR" means the rate per annum
which is equal to the London Interbank Offered Rate reported from time to time
by Reuters Screen LIBOR01 Page, at which foreign branches of major United States
banks offer United States dollar deposits to other banks for a one-month period
in the London interbank market at approximately 11:00 a.m., London time, on the
first calendar day of the applicable month, or if such day is not a Eurodollar
Business Day (as defined herein), the first succeeding Eurodollar Business Day.
If such interest rate shall cease to be available from Reuters Screen LIBOR01
Page, LIBOR shall be determined from such financial reporting service as Lender
shall reasonably determine and use with respect to Lender's other loan
facilities on which interest is determined on LIBOR. If two or more such rates
appear on Reuters Screen LIBOR01 Page or other applicable pages, the rate in
respect of such Interest Period will be the arithmetic mean of such offered
rates, absent manifest error. The term "Eurodollar Business Day" means any day
other than a Saturday, Sunday or other day on which banks in New York, New York
are authorized or required to close but excluding therefrom any day on which
commercial banks are not open for dealings in U.S. dollar deposits in the London
interbank market. The term "Interest Period" means the period from and including
the first day of each calendar month during the term of the Loan through and
including the last day of the same calendar month.
(e)    For each Interest Period, Lender shall calculate the interest payable for
such Interest Period at the Note Rate on the unpaid principal balance as of the
first Eurodollar Business Day of the Interest Period, and no adjustments to such
payment amount shall be made on account of principal payments made during the
Interest Period after the first Eurodollar Business Day thereof; provided,
however, that in all events, adjustments to such payment amount

2



--------------------------------------------------------------------------------

Exhibit 10.6

shall be made on account of disbursements from the Reserves made during the
Interest Period after the first Eurodollar Business Day therefor. Lender's
determination of LIBOR as in effect from time to time, and Lender's calculations
of interest payable for an Interest Period, shall be conclusive and binding
absent manifest error.
(f)    Intentionally omitted.
(g)    Borrower shall have one option to extend the Maturity Date until twelve
(12) months after the scheduled Maturity Date (the “Extension Term”), provided
that Borrower’s right to exercise each such option shall be subject to and
conditioned on Borrower’s satisfaction of all of the following terms and
conditions:
(i)    Borrower shall deliver to Lender a notice (the “Extension Notice”), not
earlier than ninety (90) days prior to the scheduled Maturity Date, nor later
than thirty (30) days prior to the scheduled Maturity Date, of Borrower’s
election to extend the scheduled Maturity Date as permitted in this Section
1(g), which election shall be irrevocable.
(ii)    No Default or Event of Default shall have occurred and shall remain
uncured (as of the date of the Extension Notice or as of the date on which the
Extension Term would commence).
(iii)    All of the representations and warranties of Borrower or any indemnitor
or guarantor contained in the Loan Documents shall be true, accurate and
complete in all material respects as of the date the Extension Notice is given
and as of the date on which the Extension Term would commence (as if all such
representations and warranties were remade as of the date the Extension Notice
is given and as of the date on which the Extension Term would commence and
Borrower’s delivery of the Extension Notice shall be deemed to be a remaking and
reaffirmation of all of such representations and warranties as of such dates).
(iv)    Borrower shall deliver to Lender an endorsement or written continuation
of the title insurance policy issued to Lender as of the date hereof insuring
the priority of the lien of the Security Instrument.
(v)    Borrower shall deliver to Lender (and, at Lender’s request, cause to be
recorded or filed, as applicable) any and all such other items as Lender may
reasonably require to confirm or assure the liens and security interests of
Lender in the Assets continue to be valid and enforceable first priority liens
and security interests securing the indebtedness evidenced hereby, including
without limitation, UCC searches, supplemental environmental or engineering
reports, consultant’s reports, modifications or extension agreements and other
documentation, all at no cost to Lender.
(vi)    As of the effective date of the Extension Term, there shall be no
existing law, rule, regulation or guideline applicable to Lender, this Loan
transaction or the Assets prohibiting or precluding Lender’s modification or
extension of

3



--------------------------------------------------------------------------------

Exhibit 10.6

the Loan or otherwise adversely affecting the validity and enforceability of the
Loan Documents and the Loan shall be in good standing as determined by Lender,
in its sole reasonable discretion.
(vii)    Borrower shall pay all of Lender’s actual out-of-pocket fees and
expenses incurred in connection with the extension of the scheduled Maturity
Date, including without limitation, reasonable attorneys’ fees and disbursements
incurred by Lender and fees and expenses relating to the examination of title,
title insurance premiums, surveys, and recording costs, documentary, transfer or
other similar taxes and revenue stamps.
(viii)    Borrower shall pay to Lender concurrently with the delivery of the
Extension Notice an extension fee in an amount equal to 1% of the then
Outstanding Principal Balance.
(ix)    The Assets shall maintain (on a portfolio basis) a Loan-to-Value Ratio
of not more than 40.0%.
(x)    Borrower shall pay all costs in connection with Lender obtaining an
interest rate cap (fully covering the applicable Extension Term), to the benefit
of Lender, with terms (including without limitation, a LIBOR "benchmark")
acceptable to Lender in Lender's sole but reasonable discretion.
2.
PREPAYMENT

During the first partial calendar month of the term of this Loan (if any), and
through and including November 1, 2015 (collectively, the “Early Prepayment
Period”), Borrower may prepay the Loan in full or in part so long as (i)
Borrower gives to Lender not less than thirty (30) days and not more than ninety
(90) days prior written notice to Lender specifying the date on which prepayment
is to be made (the “Early Prepayment Date”), (ii) Borrower pays on the Early
Prepayment Date: (a) all accrued interest to and including the Early Prepayment
Date; (b) the Yield Maintenance (as defined below); and (c) all other sums due
under this Note and the other Loan Documents and (iii) if Borrower prepays only
a portion of the Loan, the principal prepaid shall not be less than Five Hundred
Thousand Dollars ($500,000). Thereafter, Borrower may prepay the Loan in full or
in part upon not less than thirty (30) days and not more than ninety (90) days
prior written notice to Lender specifying the date on which prepayment is to be
made (the “Prepayment Date”) and upon prepayment of: (x) all accrued interest to
and including the Prepayment Date; and (y) all other sums due under this Note
and the other Loan Documents and (z) if Borrower prepays only a portion of the
Loan, the principal prepaid shall not be less than Five Hundred Thousand Dollars
($500,000). Any notice of prepayment given by Borrower under this Section 2 may
be revoked by written notice delivered to Lender at any time prior to the date
that is one (1) week prior to the prepayment date specified in such notice (the
“Revocation Deadline”). Any notice of prepayment given by Borrower under this
Section 2 shall be irrevocable after the Revocation Deadline. No amount repaid
in respect of the Loan may be reborrowed.

4



--------------------------------------------------------------------------------

Exhibit 10.6

For purposes of this Section 2, "Yield Maintenance" means the aggregate amount
of interest that would have been due to Lender with respect to the amount of
principal being prepaid or repaid for the period from and after the Early
Prepayment Date through and including November 1, 2015, less any interest
payments actually made by Borrower to Lender during such period (if any).
If Borrower receives any payments of principal (or any amounts are available to
Borrower to be applied to the principal balance) of any Asset Loans (i) or on
before November 1, 2015, such payments shall be governed by Section 2.4(b) of
the Loan Agreement, and (ii) after November 1, 2015, Borrower shall remit such
amounts immediately to Lender to be applied to the Outstanding Principal Balance
(the “Mandatory Prepayment”).
3.
EXCULPATION

(a)    Notwithstanding anything in the Loan Documents to the contrary, but
subject to the qualifications hereinbelow set forth, Lender agrees that:
(i)    Borrower shall be liable upon the indebtedness evidenced hereby and for
the other obligations arising under the Loan Documents to the full extent (but
only to the extent) of the security therefor, the same being the Assets.
(ii)    Judicial or other proceedings brought by Lender against Borrower upon an
Event of Default shall be limited to the preservation, enforcement and
foreclosure, or any thereof, of the liens, security titles, estates,
assignments, rights and security interests now or at any time hereafter securing
the payment of this Note and/or the other obligations of Borrower under the Loan
Documents, and, except with respect to the liability described below in this
Section 3, no attachment, execution or other writ of process shall be sought,
issued or levied upon any assets, properties or funds of Borrower other than the
Assets.
In the event of a foreclosure of such liens, security titles, estates,
assignments, rights or security interests securing the payment of this Note
and/or the other obligations of Borrower under the Loan Documents, no judgment
for any deficiency upon the indebtedness evidenced hereby shall be sought or
obtained by Lender against Borrower, except with respect to the liability
described below in this Section 3; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION 3, BORROWER SHALL BE FULLY AND PERSONALLY
LIABLE (AND SUBJECT TO LEGAL ACTION) FOR PAYMENT AND PERFORMANCE OF EACH OF THE
FOLLOWING:
(A)    for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts due under
this Note, upon any fraud or intentional misrepresentation or intentional
failure to disclose a material fact by Borrower or any of Borrower’s principals,
officers, general partners, managing members or managers, any guarantor, any
indemnitor or any agent, employee or other person authorized or apparently
authorized to make statements, representations or disclosures on behalf

5



--------------------------------------------------------------------------------

Exhibit 10.6

of Borrower, any principal, officer, general partner or member of Borrower, any
guarantor or any indemnitor;
(B)    for any and all Losses (as defined herein) incurred or suffered by Lender
and arising out of or in connection with any misapplication or misappropriation
of any proceeds paid under any insurance policies (or paid as a result of any
other claim or cause of action against any person or entity) by reason of
damage, loss or destruction to all or any portion of the Assets which, under the
terms of the Loan Documents, should have been delivered to Lender;
(C)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with any misapplication or misappropriation of any proceeds or
awards resulting from the condemnation or other taking in lieu of condemnation
of all or any portion of the Assets, or any of them which, under the terms of
the Loan Documents, should have been delivered to Lender;
(D)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with any misapplication or misappropriation of any tenant
security deposits or other refundable deposits paid to or held by Borrower or
any other person or entity in connection with Leases of all or any portion of
any Property which are not applied in accordance with the terms of the
applicable Lease or other agreement;
(E)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with any misapplication or misappropriation (including failure
to turn over to Lender on demand following an Event of Default) of: (i) any
tenant security deposits and Rents and Profits collected in advance, (ii) any
funds disbursed to Borrower from any Reserve, (iii) any funds held by Borrower
for the benefit of another party, or (iv) any other funds due Lender under the
Loan Documents.
(F)    for all obligations and indemnities of Borrower under the Loan Documents
(including, without limitation, the Hazardous Substances Indemnity Agreement
dated of even date herewith) relating to hazardous or toxic substances or
compliance with environmental laws and regulations to the full extent of any
losses or damages (including, but not limited to, those resulting from
diminution in value of any Asset) incurred by Lender as a result of the
existence of such hazardous or toxic substances or failure to comply with
environmental laws or regulations;
(G)    for any and all Losses incurred or suffered by Lender as a result of the
failure of Borrower to apply all Rents and Profits, issues, products and income
of the Assets received or collected by or on behalf of Borrower after an Event
of Default (or any event which, with notice and the passage of time, or both,
would constitute an Event of Default) and not applied to payment of principal,
interest and other amounts due under this Note and the other Loan Documents, and
to the payment of Permitted Operating Expenses, as they become due or payable
(except to the extent that such application of such funds is prevented by
bankruptcy, receivership, or similar judicial proceeding in which Borrower is
legally prevented from directing the disbursement of such sums);

6



--------------------------------------------------------------------------------

Exhibit 10.6

(H)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with physical waste committed with respect to any Assets by, or
damage to any Assets as a result of the intentional misconduct or gross
negligence of Borrower or any of Borrower’s principals, officers, partners,
managing members, or managers, any guarantor, any indemnitor, or any agent or
employee of any such persons, or any removal of any of the Assets in violation
of the terms of the Loan Documents;
(I)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with failure to pay any valid taxes, assessments, mechanic’s
liens, materialmen’s liens or other liens which could create liens on any
portion of the Assets which would be superior to the lien or security title of
the Security Instrument or the other Loan Documents, to the full extent of the
amount claimed by any such lien claimant except, with respect to any such taxes
or assessments, to the extent that (i) the Rents and Profits, issues, products
and income of the applicable Assets are insufficient to pay such amounts, and
(ii) funds have been deposited with Lender pursuant to the terms of the Loan
Agreement specifically for the applicable taxes or assessments and not applied
by Lender to pay such taxes and assessments, and as to any other lienable event,
to the extent adequate security therefor has been posted by Borrower;
(J)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with any violation of any provision of Section 9.10 of the Loan
Agreement [Single Purpose Entity];
(K)    for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts under the
Note, in the event of any transfer of or further encumbrance placed on any
Assets in violation of Section 9.9 of the Loan Agreement [Transfer];
(L)    for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts under this
Note, if Borrower shall voluntarily file a petition under Title 11 of the U.S.
Code (the “Act”), as such Act may from time to time be amended, or under any
similar or successor Federal statute relating to bankruptcy, insolvency,
arrangements or reorganizations, or under any state bankruptcy or insolvency
act, or file an answer in any involuntary proceeding admitting insolvency or
inability to pay debts, or if Borrower shall fail to seek dismissal within
ninety (90) days of the filing of any such involuntary proceeding, or fail to
obtain a vacation of any such involuntary proceeding within one hundred twenty
(120) days of the filing of such involuntary proceeding, or if any affiliate of
Borrower initiates or joins in any such involuntary proceeding against Borrower,
or if Borrower shall be adjudged a bankrupt, or if a trustee or receiver shall
be appointed for Borrower or Borrower’s property, or if any Asset shall become
subject to the jurisdiction of a Federal bankruptcy court or similar state court
(it being understood, however, that the bankruptcy of an Asset Borrower shall
not be recourse to Borrower if Borrower contests any such bankruptcy of an Asset
Borrower and causes such bankruptcy to be dismissed or the Asset released from
the automatic stay within one hundred twenty (120) days of the filing of the
same, but if Borrower shall fail to obtain a dismissal or release of the same
within such one

7



--------------------------------------------------------------------------------

Exhibit 10.6

hundred twenty (120) day period, then Borrower shall be liable to Lender for any
and all Losses incurred or suffered by Lender and arising out of or in
connection with such Asset Borrower’s bankruptcy), or if Borrower shall make an
assignment for the benefit of Borrower’s creditors, or if there is an
attachment, execution or other judicial seizure of any portion of Borrower’s
assets and such seizure is not discharged within ten (10) days;
(M)    for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts under this
Note, upon any action by Borrower or any guarantor or indemnitor under any
indemnity or guaranty executed in connection with the Loan which prevents Lender
from lawfully taking possession of the Assets after an Event of Default unless
Borrower is the prevailing party in an action contesting the existence of such
Event of Default;
(N)    for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts under this
Note if Borrower (i) moves, changes or relocates the Account (as defined in that
certain Lockbox and Security Agreement of even date herewith (the “Lockbox
Agreement”) executed by Borrower in favor of Lender) to a financial institution
other than the Depository (as defined in the Lockbox Agreement) without Lender’s
prior written approval, and (ii) for any and all Losses incurred or suffered by
Lender and arising out of or in connection with Borrower’s failure to deposit
all funds received from the operation of the Assets or otherwise derived from
the Borrower’s ownership of the Assets into the Account;
(O)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with a violation of Section 9.8 of the Loan Agreement [Title to
Loan Assets];
(P)    for all Mandatory Prepayments not paid to Lender;
(Q)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with a violation of Section 4.2 and Section 4.4 of the Loan
Agreement [Special Covenant Relating to the Collateral];
(R)    for any and all Losses incurred or suffered by Lender and arising out of
or in connection with Borrower failing to complete, or failing to cause to be
completed, the Required Work in accordance with the terms of the Loan Agreement.
As used in this Section 3, “Losses” shall mean and include any and all claims,
suits, liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgment, awards, amounts
paid in settlement, punitive damages, foreseeable and unforeseeable
consequential damage, of whatever kind or nature (including but not limited to
reasonable attorneys’ fees (which attorneys’ fees shall include but not be
limited to appellate fees and reasonable fees for all paralegals, legal
assistants and other paraprofessionals)) and other costs of defense).
Notwithstanding the foregoing, Borrower shall not be liable for any Losses that
are attributable to the gross negligence or willful misconduct of Lender.

8



--------------------------------------------------------------------------------

Exhibit 10.6

References herein to particular sections of the Loan Documents shall be deemed
references to such sections as affected by other provisions of the Loan
Documents relating thereto. Nothing contained in this Section 3 shall (x) be
deemed to be a release or impairment of the indebtedness evidenced by this Note
or the other obligations of Borrower under the Loan Documents or the lien of the
Loan Documents upon the Assets, or (y) preclude Lender from foreclosing the Loan
Documents in case of any default or from enforcing any of the other rights of
Lender except as stated in this Section 3, or (z) release, relieve, reduce,
waive, limit or impair in any way whatsoever any obligation of any party to the
Indemnity and Guaranty Agreement and Hazardous Substances Indemnity Agreement
each of even date herewith executed and delivered in connection with the
indebtedness evidenced by this Note.
(b)    Notwithstanding anything to the contrary in this Note, the Security
Instrument or any of the other Loan Documents, Lender shall not be deemed to
have waived any right which Lender may have under Section 506(a), 506(b),
1111(b) or any other provisions of the U.S. Bankruptcy Code to file a claim for
the full amount of the indebtedness evidenced hereby or secured by the Security
Instrument or any of the other Loan Documents or to require that all collateral
shall continue to secure all of the indebtedness owing to Lender in accordance
with this Note, the Security Instrument and the other Loan Documents.
4.
DEFAULT

(a)    It is hereby expressly agreed that should any default occur in the
payment of principal or interest as stipulated above and such payment is not
made within five (5) days after the date such payment is due (except that no
grace or notice period is provided for the payment of principal and interest due
on the Maturity Date), or should any other “Event of Default” or any default not
cured within any applicable grace or notice period occur under any other Loan
Document, then an event of default (an “Event of Default”) shall exist
hereunder, and in such event the indebtedness evidenced hereby, including all
sums advanced or accrued hereunder or under any other Loan Document, and all
unpaid interest accrued thereon, shall, at the option of Lender and with notice
to Borrower, at once become due and payable and may be collected forthwith,
whether or not there has been a prior demand for payment and regardless of the
stipulated date of maturity.
(b)    In the event that any payment is not received by Lender on the date when
due (subject to the applicable grace period), then in addition to any default
interest payments due hereunder and any other amounts due under the Loan
Documents, Borrower shall also pay to Lender a late charge in an amount equal to
five percent (5.0%) of the amount of such overdue payment. So long as any Event
of Default exists, regardless of whether or not there has been an acceleration
of the indebtedness evidenced hereby, and at all times after maturity of the
indebtedness evidenced hereby (whether by acceleration or otherwise), interest
shall accrue on the outstanding principal balance of this Note from (i) the date
of the occurrence of any such Event of Default or, in the case of any monetary
Event of Default, the due date of the payment giving rise to such Event

9



--------------------------------------------------------------------------------

Exhibit 10.6

of Default, through and including (ii) the date such Event of Default is cured
or, in the case of any monetary Event of Default, the full amount of the payment
due is credited or the outstanding principal amount evidenced hereby, together
with all interest accrued and unpaid thereon and all other amounts payable under
and with respect to the Loan Documents is paid and credited, at a rate per annum
equal to the lesser of (a) five percent (5.0%) in excess of the Note Rate, or
(b) the maximum rate of interest, if any, which may be charged or collected from
Borrower under applicable law (the “Default Interest Rate”), and such default
interest shall be immediately due and payable. Borrower acknowledges that it
would be extremely difficult or impracticable to determine Lender’s actual
damages resulting from any late payment or default, and such late charges and
default interest are reasonable estimates of those damages and do not constitute
a penalty.
(c)    The remedies of Lender in this Note or in the Loan Documents, or at law
or in equity, shall be cumulative and concurrent, and may be pursued singly,
successively or together in Lender’s discretion. In the event this Note, or any
part hereof, is collected by or through an attorney-at-law, Borrower agrees to
pay all costs of collection including, without limitation, reasonable attorneys’
fees (including but not limited to appellate fees and fees for all paralegals,
legal assistants and other paraprofessionals) and disbursements. In addition, in
connection with any other action arising from or in connection with this Note,
the Lender shall be entitled to an award of its costs and expenses, including
without limitation reasonable attorneys’ fees (including but not limited to
appellate fees and fees for all paralegals, legal assistants and other
paraprofessionals) and disbursements, incurred or paid before and at trial or
any other proceeding which may be instituted, at any tribunal level, and whether
or not suit or any other proceeding is instituted.
(d)    The indebtedness evidenced by this Note and the obligations created
hereby are secured by, among other things, the Security Instrument. All of the
terms and provisions of the Loan Documents are incorporated herein by reference.
Some of the Loan Documents are to be filed for record on or about the date
hereof in the appropriate public records.
(e)    Time is of the essence with respect to this Note and the provisions
herein contained.
5.
LIMIT OF VALIDITY

Lender and Borrower intend to comply at all times with applicable usury laws.
The provisions of this Note and of all agreements between Borrower and Lender,
whether now existing or hereafter arising and whether written or oral, are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of demand or acceleration of the maturity of this Note or otherwise,
shall the amount paid, or agreed to be paid to Lender for the use, forbearance
or detention of the money loaned under this Note (“Interest”) exceed the maximum
amount permissible under applicable law. If, from any circumstance whatsoever,
performance or fulfillment of any provision hereof or of any agreement between
Borrower and Lender shall, at the time performance or fulfillment of such
provision shall be due, exceed the

10



--------------------------------------------------------------------------------

Exhibit 10.6

limit for Interest prescribed by law or otherwise transcend the limit of
validity prescribed by applicable law, then ipso facto the obligation to be
performed or fulfilled shall be reduced to such limit and if, from any
circumstance whatsoever, Lender shall ever receive anything of value deemed
Interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive Interest shall be applied to the reduction of the
principal balance owing under this Note in the inverse order of its maturity
(whether or not then due) or, at the option of Lender, be paid over to Borrower,
and not to the payment of Interest. All Interest (including without limitation
any amounts or payments deemed to be Interest) paid or agreed to be paid to
Lender shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal balance of this Note so that the Interest thereof for such full period
will not exceed the maximum amount permitted by applicable law. Borrower agrees
to an effective rate of interest that is the rate stated herein plus any
additional rate of interest resulting from any other charges in the nature of
interest paid or to be paid by or on behalf of Borrower, or any benefit received
or to be received by Lender, in connection with this Note. This Section 5 will
control all agreements between Borrower and Lender.
6.
NO WAIVER: AMENDMENT

No failure to accelerate the indebtedness evidenced hereby by reason of default
hereunder, acceptance of a partial or past due payment, or indulgences granted
from time to time shall be construed (a) as a novation of this Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of such right
of acceleration or of the right of Lender thereafter to insist upon strict
compliance with the terms of this Note, or (b) to prevent the exercise of such
right of acceleration or any other right granted hereunder or by any applicable
laws; and Borrower hereby expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing. No extension of
the time for the payment of this Note or any installment due hereunder made by
agreement with any person or any guarantor now or hereafter liable for the
payment of this Note shall operate to release, discharge, modify, change or
affect the original liability of Borrower under this Note, either in whole or in
part, unless Lender agrees otherwise in writing. This Note may not be waived,
changed, modified or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought.
7.
WAIVERS

Presentment for payment, demand, protest and notice of demand, intent to
accelerate, acceleration, protest and nonpayment and all other notices are
hereby waived by Borrower. Borrower hereby, for itself and any other person or
entity claiming by, through, under or on behalf of Borrower, further waives and
renounces, to the fullest extent permitted by law, all rights to the benefits of
any moratorium, reinstatement, marshaling, forbearance, valuation, stay,
extension, redemption, appraisement, exemption and homestead now or hereafter
provided by the Constitution and laws of the United States of America and of
each state thereof, both as to

11



--------------------------------------------------------------------------------

Exhibit 10.6

itself and in and to all of its property, real and personal, against the
enforcement and collection of the obligations evidenced by this Note or the
other Loan Documents.
8.
USE OF FUNDS

Borrower hereby warrants, represents and covenants that no funds disbursed
hereunder shall be used for personal, family or household purposes, but only for
commercial and business uses and purposes as represented, disclosed and
certified to Lender by Borrower prior to the date hereof.
9.
ENFORCEABILITY

This Note shall be interpreted, construed and enforced according to the laws of
the State of Arizona (without reference to the conflicts of law rules of the
State of Arizona). The terms and provisions hereof shall be binding upon and
inure to the benefit of Borrower and Lender and their respective heirs,
executors, legal representatives, successors, successors-in-title and assigns,
which shall include, without limitation, a transferee pursuant to Section 12.13
of the Loan Agreement, whether by voluntary action of the parties or by
operation of law (without implying Lender’s consent to any transfer or further
encumbering of the Assets in violation of Section 9.9 of the Loan Agreement). As
used herein, the terms “Borrower” and “Lender” shall be deemed to include their
respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties or
by operation of law. If Borrower consists of more than one person or entity,
each shall be jointly and severally liable to perform the obligations of
Borrower under this Note. All personal pronouns used herein, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural and vice versa. Titles of articles, sections,
clauses and paragraphs are for convenience only and in no way define, limit,
amplify or describe the scope or intent of any provisions hereof. This Note
shall not be construed more strictly against one party than against the other
merely by virtue of the fact that this Note may have been physically prepared by
one of the parties, or such party’s counsel, it being agreed that all parties
and their respective counsel have mutually participated in the negotiation and
preparation of this Note. This Note and the other Loan Documents contain the
entire agreements between the parties hereto relating to the subject matter
hereof and thereof, and all prior agreements relative hereto and thereto which
are not contained herein or therein are terminated. Lender may sell, transfer
and deliver the Loan Documents to one or more investors in the secondary
mortgage market. In connection with such sale, Lender may retain or assign
responsibility for servicing the Loan or may delegate some or all of such
responsibility and/or obligations to a servicer, including, but not limited to,
any subservicer or master servicer, on behalf of the investors. All references
to Lender herein shall refer to and include, without limitation, any such
servicer, to the extent applicable.
10.
UNCONDITIONAL PAYMENT

Borrower is and shall be obligated to pay principal, interest and any and all
other amounts which become payable hereunder or under the other Loan Documents
absolutely and unconditionally and without any abatement, postponement,
diminution or deduction and without any reduction for counterclaim or setoff. In
the event that at any time any payment received by

12



--------------------------------------------------------------------------------

Exhibit 10.6

Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.
11.
TAXES

Borrower shall pay the cost of all revenue, tax or other stamps now or hereafter
required by law at any time to be affixed to this Note, to the Security
Instrument and/or to any other Loan Document; and if any tax is now or hereafter
imposed with respect to notes of the nature of this Note or debts of the nature
of the debt evidenced by this Note, Borrower agrees to pay to Lender upon demand
the amount of such tax, and hereby waives any contrary provision of any law or
rule of court now or hereafter in effect.
12.
SEVERABILITY

In the event any one or more of the provisions contained in this Note shall for
any reason be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein. Furthermore, in the
event that the application of any provision of this Note to any person or
circumstance shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part, or in any respect, then, and in any event,
such invalidity, illegality or unenforceability shall not be deemed to affect
the application of such provision to any person or entity or circumstance
against whom or which such application is legal, valid and enforceable.
13.
WAIVER

TO THE EXTENT THE YIELD MAINTENANCE IS DEEMED IN WHOLE OR IN PART TO CONSTITUTE
A CHARGE, FEE OR PENALTY FOR PREPAYMENT OF THE LOAN (ALTHOUGH NOT INTENDED AS
SUCH), BORROWER HEREBY EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER
APPLICABLE LAW TO PREPAY THIS NOTE, IN WHOLE OR IN PART, WITHOUT PENALTY, UPON
ACCELERATION OF THE MATURITY DATE OF THIS NOTE, AND (B) AGREES THAT, IF, FOR ANY
REASON, A PREPAYMENT OF ANY OR ALL OF THIS NOTE IS MADE, UPON OR FOLLOWING ANY
ACCELERATION OF THE MATURITY DATE OF THIS NOTE BY LENDER ON ACCOUNT OF ANY
DEFAULT BY BORROWER UNDER THIS NOTE, THE SECURITY INSTRUMENT, OR ANY OTHER
DOCUMENT SECURING THIS NOTE, INCLUDING, BUT NOT LIMITED TO, ANY TRANSFER,
DISPOSITION OR FURTHER ENCUMBRANCE AS PROHIBITED OR RESTRICTED HEREIN AND BY THE
SECURITY INSTRUMENT, THEN BORROWER SHALL BE OBLIGATED TO PAY, CONCURRENTLY
THEREWITH, THE YIELD MAINTENANCE THAT WOULD THEN BE DUE. BY INITIALING THIS
PROVISION IN THE SPACE PROVIDED BELOW, BORROWER

13



--------------------------------------------------------------------------------

Exhibit 10.6

HEREBY DECLARES THAT LENDER’S AGREEMENT TO MAKE THE LOAN EVIDENCED BY THIS NOTE
AT THE INTEREST RATE AND FOR THE TERM SET FORTH IN THIS NOTE CONSTITUTES
ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY BORROWER, FOR THIS WAIVER AND
AGREEMENT.
_______
14.
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

(a)    BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(i) SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH THE LAND (AS DEFINED
IN THE SECURITY INSTRUMENT) IS LOCATED OVER ANY SUIT, ACTION OR PROCEEDING BY
ANY PERSON ARISING FROM OR RELATING TO THIS NOTE OR ANY OTHER OF THE LOAN
DOCUMENTS, (ii) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT
IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN SOUTHERN CALIFORNIA,
(iii) SUBMITS TO THE JURISDICTION OF SUCH COURTS, AND (iv) TO THE FULLEST EXTENT
PERMITTED BY LAW, AGREES THAT BORROWER WILL NOT BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY OTHER FORUM WITH RESPECT TO THIS NOTE (BUT NOTHING HEREIN
SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY
OTHER FORUM). BORROWER FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO BORROWER AT THE ADDRESS
FOR NOTICES DESCRIBED IN SECTION 12.4 OF THE LOAN AGREEMENT, AND CONSENTS AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE
SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF
PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
(b)    EACH OF BORROWER AND LENDER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS NOTE
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS NOTE
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY. THE PARTIES HERETO HEREBY AGREE THAT THE PROVISIONS CONTAINED HEREIN
HAVE BEEN FAIRLY NEGOTIATED ON AN ARMS-LENGTH BASIS, WITH

14



--------------------------------------------------------------------------------

Exhibit 10.6

BOTH SIDES AGREEING TO THE SAME KNOWINGLY AND BEING AFFORDED THE OPPORTUNITY TO
HAVE THEIR RESPECTIVE LEGAL COUNSEL CONSENT TO THE MATTERS CONTAINED HEREIN. ANY
PARTY TO THIS NOTE MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY AND THE AGREEMENTS CONTAINED HEREIN
REGARDING THE APPLICATION OF JUDICIAL REFERENCE IN THE EVENT OF THE INVALIDITY
OF SUCH JURY TRIAL WAIVER.
15.
INCREASED COSTS

(a)    All payments made by Borrower hereunder shall be made free and clear of,
and without reduction for or on account of, income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions, reserves or withholdings
imposed, levied, collected, withheld or assessed by any governmental authority,
which are imposed, enacted or become effective after the date hereof (such
non-excluded taxes being referred to collectively as “Foreign Taxes”), excluding
income and franchise taxes of the United States of America imposed by the
jurisdiction under the laws of which Lender is organized or any political
subdivision or taxing authority thereof or therein or imposed by the
jurisdiction of Lender’s applicable lending office where Lender is resident or
engaged in business or any political subdivision or taking authority thereof or
therein. If any Foreign Taxes are required to be withheld from any amounts
payable to Lender hereunder, the amounts so payable to Lender shall be increased
to the extent necessary to yield to Lender (after payment of all Foreign Taxes)
interest or any such other amounts payable hereunder at the rate or in the
amounts specified hereunder. Whenever any Foreign Tax is payable pursuant to
applicable law by Borrower, as promptly as possible thereafter, Borrower shall
send to Lender an original official receipt, if available, or certified copy
thereof showing payment of such Foreign Tax. Borrower hereby indemnifies Lender
for any incremental taxes, interest or penalties that may become payable by
Lender which may result from any failure by Borrower to pay any such Foreign Tax
when due to the appropriate taxing authority or any failure by Borrower to remit
to Lender the required receipts or other required documentary evidence.
(b)    In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other governmental authority:
(A)    shall hereafter impose, modify or hold applicable any reserve, capital
adequacy, tax, special deposit, compulsory loan or similar requirement against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of Lender which is not otherwise included in the
determination of LIBOR hereunder;
(B)    shall hereafter have the effect of reducing the rate of return on
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance

15



--------------------------------------------------------------------------------

Exhibit 10.6

(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material; or
(C)    shall hereafter impose on Lender any other condition and the result of
any of the foregoing is to increase the cost to Lender of making, renewing or
maintaining loans or extensions of credit or to reduce any amount receivable
hereunder;
then, in any such case, Borrower shall promptly pay Lender within ten (10) days
of written demand, any additional amounts necessary to compensate Lender for
such additional cost or reduced amount receivable as determined by Lender in its
reasonable discretion. If Lender becomes entitled to claim any additional
amounts pursuant to this subsection, Lender shall provide Borrower with not less
than thirty (30) days’ notice specifying in reasonable detail the event by
reason of which it has become so entitled and the additional amount required to
fully compensate Lender for such additional cost or reduced amount. A
certificate as to any additional costs or amounts payable pursuant to the
foregoing sentence submitted by Lender to Borrower shall be conclusive in the
absence of manifest error. This provision shall survive payment of this Note and
the satisfaction of all other obligations of Borrower under the Loan Agreement
and the Loan Documents.
Borrower agrees to indemnify Lender and to hold Lender harmless from any loss or
expense which Lender sustains or incurs as a consequence of (A) any default by
Borrower in payment of the principal of or interest on a LIBOR loan, including,
without limitation, any such actual out-of-pocket loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it in order
to maintain a LIBOR loan hereunder), and (B) any prepayment (whether voluntary
or mandatory) of the LIBOR loan on a day that is not the last day of an Interest
Period, including, without limitation, such actual out-of-pocket loss or expense
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain the LIBOR loan hereunder; provided, however, Borrower
shall not indemnify Lender from any loss or expense arising from Lender’s
willful misconduct or gross negligence. This provision shall survive payment of
this Note in full and the satisfaction of all other obligations of Borrower
under the Loan Agreement and the other Loan Documents.






[END OF TEXT; SIGNATURE FOLLOWS ON NEXT PAGE]



16



--------------------------------------------------------------------------------

Exhibit 10.6

IN WITNESS WHEREOF, Borrower has executed this Note under seal as of the date
first above written.
“BORROWER”
 







[SIGNATURE PAGE TO PROMISSORY NOTE]




























    






--------------------------------------------------------------------------------







SCHEDULE 1(a)(ii)
2
49530886.4